03/09/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0004


                                       PR 21-0004                       FILED
                                                                        MAR 0 9 2021
 IN RE PETITION OF KATHARINE                                         Bowen Greenwood
 KUYKENDALL FOR REINSTATEMENT TO                                   Qlerk of Supreme Court
                                                                     litEteNtitontana
 ACTIVE STATUS IN THE STATE BAR OF
 MONTANA



      Katharine Kuykendall has petitioned this Court for reinstatement to active status in
the State Bar ofMontana. The petition indicates that Kuykendall voluntarily chose inactive
status on April 3, 2015. It is the Court's practice in such cases, given the amount of time
since Kuykendall has been on active status, to require a character and fitness review and
the completion of continuing education. Therefore,
      IT IS HEREBY ORDERED that Petitioner shall submit to an investigation
conducted by the Commission on Character and Fitness, which, in its discretion, may be a
limited investigation. Petitioner shall comply with the character and fitness process and
timely produce information and documentation as requested by the Commission. The
Commission will investigate Petitioner's character and fitness in accordance with the Rules
of Procedure of the Commission on Character and Fitness. The Commission will advise
the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings offact, conclusions oflaw, and a decision pursuant to Section 5(c)(6)ofthe Rules
of Procedure ofthe Commission on Character and Fitness. If the Petitioner is certified or
conditionally certified by the Commission on Character and Fitness, the Petitioner shall be
admitted to the active practice of law in Montana upon payment of appropriate dues and
fees and penalties to the State Bar of Montana.
      IT IS FURTHER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status. This may include approved credits previously obtained by Petitioner during the last
two years, if any.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this 942:Clay of March, 2021.



                                                                J.;          /(9
                                                               Chief Justice

                                                                 •




                                                                  Justices




                                             2